HOBBAND, District Judge.
It is urged by the government in this case that the court should dismiss the appeal, because no evidence was taken at all before the Board of General Appraisers or on the appeal. The importer, however, insists that sufficient facts appear in the certificate of the collector to enable the board and the court to pass upon the questions involved,. and he is entitled to be heard. In this view we think the importer is right. If he concludes that his case can be properly heard without any evidence, there is nothing in the law to prevent him from submitting it in that form. In this case, however, the record shows that the classification of the collector was correct.
It was approved by the Board of General Appraisers, and its findings .are affirmed.